A1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With regards to claims 1, 6, and 11, prior art reference of Taneka et al. US 8,743,701 B2 discloses a test device tests whether a mobile communication terminal, which is a test target, performs a communication operation normally and displays a list of at least the address of the mobile communication terminal and information for identifying a communication partner of the mobile communication terminal. Ghassemzadeh et al. US 20180109967 A1 discloses that the measurements of the wireless channel related parameters under a variety of test conditions enables the modeling of the behavior for these channel parameters under different scenarios and conditions, as well as the simulation and prediction of the performance of a base station or a user equipment under such scenarios and conditions. Ozaki et al. discloses 20120327796 A1 discloses that the mobile communication terminal test device includes a first pseudo base station unit (3) that simulates a base station of the first communication standard and tests an operation of the mobile communication terminal according to a scenario which is described in a sequence of preset message information. However, none of the aforementioned prior arts disclose a control device that has a control unit controlling the communication terminal measurement apparatus compliant with the first communication standard and the communication terminal measurement apparatus compliant with the second communication standard, and a display unit displaying control contents of the control unit, wherein a mobile communication terminal is tested by simulating three or more base transceiver stations each of which is compliant with the first communication standard or the second communication standard, the display unit includes tabs for identifying the first communication standard or the second communication standard, and the control unit performs control such that the display unit displays a first simulation parameter display area, in which simulation parameters of respective base transceiver stations compliant with the first communication standard are displayed in array for each base transceiver station, in a case where the first communication standard is selected on the tabs, and the display unit displays a second simulation parameter display area, in which simulation parameters of respective base transceiver stations compliant with the second communication standard are displayed in array for each base transceiver station in a case where the second communication standard is selected on the tabs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472